Citation Nr: 9905040	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  92-13 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for spinal stenosis 
with a herniated nucleus pulposus of the lumbar spine.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1962 to April 1975.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an October 1990 
rating decision of the Atlanta, Georgia Regional Office 
(hereinafter "the RO") which denied service connection for 
spinal stenosis with a herniated nucleus pulposus and for 
diabetes mellitus.  A 20 percent disability evaluation was 
continued for the veteran's service-connected lumbosacral 
strain and a 10 percent disability evaluation was continued 
for his service-connected hypertension.  A 10 percent 
disability evaluation was also continued for the veteran's 
service-connected post-traumatic stress disorder.  

In August 1992, the Board remanded this appeal, by letter, to 
the RO to afford the veteran a travel board hearing.  In an 
April 1993 statement on appeal, the veteran withdrew his 
claim for entitlement to service connection for diabetes 
mellitus.  In August 1994, the Board again remanded this 
appeal to the RO to obtain private and Department of Veterans 
Affairs (hereinafter "VA") treatment records, to obtain 
records from the Social Security Administration and to afford 
the veteran VA orthopedic, psychiatric and cardiovascular 
examinations.  In August 1996, the Board remanded this appeal 
to the RO, for a third time, to afford the veteran an 
additional travel board hearing, to obtain additional private 
and/or VA treatment records and to afford the veteran VA 
orthopedic, neurological, psychiatric and general medical 
examinations.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for lumbosacral 
strain, hypertension and post-traumatic stress disorder.  

3.  There is no competent evidence linking the veteran's 
spinal stenosis with a herniated nucleus pulposus of the 
lumbar spine to his period of service.  The record contains 
no sufficiently probative evidence of an etiological 
relationship between the veteran's claimed spinal stenosis 
with a herniated nucleus pulposus of the lumbar spine and his 
service-connected lumbosacral strain.  

4.  The veteran's lumbosacral strain has been reasonably 
shown to be productive of severe lumbosacral strain with 
severe limitation of motion, but no more.  

5.  The veteran's hypertension is productive of no more than 
diastolic pressure predominantly 100 or more, or 
alternatively considered, diastolic pressure of predominantly 
100 or more, or; systolic pressure predominantly 160 or more.  

6.  The veteran's post-traumatic stress disorder has been 
reasonably shown to be productive of severe social and 
industrial impairment, but no more.  

7.  The veteran's post-traumatic stress disorder, 
alternatively considered, is clinically assessed as being 
manifested by a depressed mood, an affect of full range, 
coherent, goal-oriented speech, flashbacks and intrusive 
thoughts, adequate insight and judgment and findings that he 
was alert and oriented and a recent GAF score of about 50, 
with a prior GAF score of about 40 to 45 having been 
assigned.  


CONCLUSIONS OF LAW

1.  The claim for service connection for spinal stenosis with 
a herniated nucleus pulposus of the lumbar spine is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

2.  The schedular criteria for a 40 percent evaluation for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 
4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5003, 5286, 5289, 
5292, 5295 (1998).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Code 7101 (1998).  

4.  The schedular criteria for a 70 percent evaluation for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1997), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims for 
increased evaluations for his service-connected lumbosacral 
strain, hypertension and his post-traumatic stress disorder 
are well-grounded and that all relevant facts have been 
properly developed.  It is observed that the August 1996 
remand instructions requested, in part, that the veteran be 
afforded VA orthopedic, neurological, psychiatric and general 
medical examinations.  The Board notes that the veteran was 
apparently not afforded a VA psychiatric examination.  The 
Board observes that pursuant to the June 1997 hearing before 
a member of the Board, the accredited representative 
requested that the veteran be evaluated pursuant to recent VA 
hospital discharge summaries, as to his psychiatric disorder, 
in order to avoid an additional remand.  Further, the Board 
notes that the August 1996 remand instructions also requested 
that the examiners, pursuant to the VA orthopedic and 
neurological examinations, offer an opinion regarding the 
relationship between the veteran's service-connected 
lumbosacral strain his alleged spinal stenosis with herniated 
nucleus pulposus.  The Board observes that the examiner, 
pursuant to the November 1996 VA orthopedic examination, did 
comment as to the causes of the veteran's low back pain.  
However, he did not provide the specific opinion requested 
pursuant to the August 1996 remand instructions.  The Board 
observes that this matter has already been remanded on three 
occasions.  Additionally, the Board notes that the veteran 
has already been afforded multiple VA orthopedic examinations 
as to his claimed back disorders as well as VA examinations 
as to the present nature and severity of his other claimed 
disorders.  The Board is of the view that a further remand, 
at this time, would be futile.  The Board is satisfied, 
therefore, that the total clinical and other documentary 
evidence available is sufficient for appellate determination 
of the issues presently on appeal.  As discussed below, the 
Board finds that the veteran's claim for service connection 
for spinal stenosis with a herniated nucleus pulposus of the 
lumbar spine is not well-grounded and that, therefore, there 
is no further duty to assist the veteran with development of 
such claim.  

I.  Service Connection for Spinal Stenosis with a Herniated 
Nucleus Pulposus

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for lumbosacral strain, hypertension 
and post-traumatic stress disorder.  

The United States Court of Veterans Appeals (hereinafter 
"the Court") has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

The veteran's service medical records indicate that he was 
seen in October 1964 for complaints of head and back pain.  
The assessment was lumbosacral strain.  A November 1966 
treatment entry noted that the veteran was seen for 
complaints of a chronic backache.  It was reported that there 
was tenderness of the lumbosacral spine with good range of 
motion.  A March 1971 entry noted that the veteran had a 
history of intermittent low back pain, but no history of 
arthritis.  The impression, at that time, included chronic 
low back strain.  An October 1972 entry related an impression 
which included low back pain by history.  A February 1975 
examination report included a notation that the veteran's 
spine and other musculoskeletal systems were normal.  

The veteran underwent a VA general medical examination in 
January 1976.  He reported that in 1962, while a heavy diesel 
engine was being lowered, the rope broke and he tried to 
catch the engine.  The veteran stated that he immediately 
noted that he had low back discomfort which had increased 
over the ensuing few days.  It was noted that the veteran did 
not have any radiation into the lower extremities.  The 
examiner indicated diagnoses which included mild recurrent 
lumbosacral strain.  An X-ray of the lumbosacral spine was 
normal.  The veteran underwent an additional VA general 
medical examination in October 1981.  He complained of 
continuous pain in the low back with the pain frequently 
radiating into the lower extremities.  He also reported that 
occasional numbness occurred in the lower extremities, 
particularly on the right.  The diagnoses, at that time, 
included chronic lumbosacral strain.  An October 1981 X-ray 
of the lumbar spine was noted to be normal.  

Private treatment records dated from February 1976 to August 
1982 indicated that the veteran was treated for multiple 
disorders.  A September 1983 VA orthopedic examination report 
related a diagnosis of chronic lumbosacral strain with very 
minimal degenerative disease.  A September 1983 radiological 
report, as to the lumbosacral spine, indicated an impression 
of sacralization of the transverse processes of L5.  It was 
noted that very minimal degenerative disease was seen and 
that there was straightening of the normal lordotic curve of 
the lumbar spine.  

VA treatment records dated from May 1984 to August 1986 
indicated that the veteran was treated for disorders 
including a low back disorder.  A May 1984 VA hospital 
summary noted that the veteran complained of low back pain 
since he was injured aboard ship in 1962.  He stated that he 
fell back against heavy machinery or equipment and that he 
had suffered some swelling of the legs off and on for the 
previous ten years.  The diagnoses included chronic low back 
pain secondary to osteoarthritis and old back injury.  The 
veteran underwent a VA general medical examination in 
September 1986.  The diagnoses included low back strain.  VA 
treatment records dated from October 1987 to August 1989 
indicated that the veteran continued to receive treatment for 
disorders including a low back disorder as did private 
treatment records dated from May 1987 to April 1990.  

VA treatment records dated from February 1990 to June 1990 
also referred to treatment for low back disorders.  A 
February 1990 report of a computerized tomography scan of the 
lumbar spine noted that there was a .5 cm cyst in the body of 
the L2 vertebral body and a moderate degree of spinal 
stenosis at the level of L3 and L4.  There was also a slight 
protrusion of the disc at the level of L3-L4 posteriorly on 
the right and left side "causing together with osteophyte 
formation and facet joints".  Further, it was noted that 
there was narrowing of the intervertebral foramen and 
irregularity of the lower portion of the spinal process of 
the L5 which could be post-traumatic or developmental.  
Degenerative joint disease changes were noted to be seen in 
the lower lumbar spine especially in the small facet joints 
and some in the sacroiliac joints.  There was no evidence of 
disc fragmentation.  A March 1990 entry noted an assessment 
which included spinal disc disease.  

An April 1990 statement from Earl T. Martin, M.D., indicated 
that he had treated the veteran for chronic low back pain.  
Dr. Martin noted that recent studies showed that the veteran 
had both spinal stenosis and degenerative arthritis of the 
lumbar spine.  In a June 1990 statement, Dr. Martin reported 
similar information.  The veteran underwent a VA general 
medical examination in August 1990.  The diagnoses included 
degenerative joint disease, mild to moderate, lumbar spine, 
with moderate degree of spinal stenosis (L3-L4) and herniated 
nucleus pulposus, mild (X-ray) and low back pain with 
moderate functional disability.  Private treatment records 
dated from November 1989 to April 1991 indicated that the 
veteran continued to receive treatment for several disorders.  

At the August 1991 hearing on appeal, the veteran testified 
that his back disorder had progressively worsened.  The 
veteran reported that in 1980 a policeman found him out "up 
under a house" and had to "pull him out" due to his back.  
He stated that his back was hurt and they had to put a board 
underneath him.  He indicated that he suffered constant pain 
in his back.  

VA treatment records dated from September 1990 to April 1993 
indicated that the veteran was treated for multiple 
disorders.  Records from the Social Security Administration 
indicated that the veteran was receiving disability 
compensation.  At an April 1993 hearing on appeal, the 
veteran testified that while on a ship, he became "pinched" 
between the ship and a generator and that he was "squashed" 
all the way down to the deck.  The veteran reported that he 
had not suffered an injury to his back since his separation 
from service.  

Private treatment records dated from February 1991 to July 
1994 referred to continued treatment for several disorders.  
VA treatment records dated from July 1993 to August 1994 
indicated that the veteran was treated for multiple disorders 
including variously diagnosed low back disorders.  The 
veteran underwent a VA "for spine" examination in September 
1994.  The examiner indicated that the veteran had mild 
fascial pain syndromes with no evidence of neurological 
impairment.  VA treatment records dated from September 1994 
to September 1996 indicated continued treatment for disorders 
including a back disorder.  

The veteran underwent a VA orthopedic examination in November 
1996.  It was noted that the veteran's original injury to his 
back occurred in 1962 while in the military service.  The 
veteran reported that he was pinned between "two part[s]" 
of an engine.  The veteran reported that since that time he 
had suffered progressive worsening of the pain in his back.  
The examiner indicated an impression of mild sacroiliac joint 
degenerative arthritis, bilaterally.  The examiner stated 
that "this injury" probably contributed to the veteran's 
low back pain.  It was observed that the percentage of the 
contribution was difficult to determine as the veteran had 
multiple factors contributing to his pain.  The examiner 
remarked that the veteran had some mild degenerative changes 
in his lower lumbar spine seen on X-rays and what sounded 
like a chronic muscle strain in his lower back which also 
contributed to his pain.  The examiner stated, however, that 
"the injury" did occur while he was in military service.  A 
November 1996 VA "for spine" examination report indicated 
an assessment of chronic myofascial pain syndrome which 
limited his ability to perform any type of lifting or bending 
activities and limited his ability to ambulate, secondary to 
pain.  There was no evidence of radiculopathy.  VA treatment 
records dated from October 1996 to May 1997 indicated that 
the veteran received treatment for multiple disorders.  

At the June 1997 hearing on appeal, the veteran testified 
that he suffered back pain every day of his life.  He stated 
that he had radiation of the pain from his back down to his 
hips and lower extremities.  The veteran indicated that the 
pain in his legs was like pins and needles.  VA treatment 
records dated from September 1997 to October 1997 referred to 
continued treatment.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
spinal stenosis with a herniated nucleus pulposus became 
manifest or otherwise originated during his period of service 
or that arthritis was manifested within one year of service 
separation.  The clinical and other probative evidence of 
record also fails to indicate an etiological relationship 
between the veteran's spinal stenosis with a herniated 
nucleus pulposus and his service-connected lumbosacral 
strain.  The Board observes that the veteran's service 
medical records do indicate that he was treated for variously 
diagnosed low back disorders.  An October 1964 treatment 
entry referred to an assessment of lumbosacral strain and a 
March 1971 entry related an impression which included chronic 
low back strain.  The Board observes that a January 1976 VA 
general medical examination report, subsequent to the 
veteran's separation from service, indicated diagnoses which 
included mild recurrent lumbosacral strain.  An X-ray of the 
veteran's lumbosacral spine was normal.  Additionally, an 
October 1981 VA general medical examination report noted that 
the veteran complained of pain in the low back which radiated 
to his lower extremities.  The diagnoses included chronic 
lumbosacral strain and an X-ray, as to the lumbar spine, was 
noted to be normal.  The Board notes that there was no 
reference to spinal stenosis or any other degenerative disc 
disease at that time.  

The Board observes that the first clinical indication of a 
low back disorder in addition to the veteran's service-
connected lumbosacral strain, was pursuant to a September 
1983 VA orthopedic examination report, more than eight years 
after the veteran's separation from service, which indicated 
diagnoses including lumbosacral strain with very minimal 
degenerative disease.  A September 1983 radiological report, 
as to the lumbosacral spine, indicated an impression of 
sacralization of the transverse processes of L5 as well as 
minimal degenerative disease with straightening of the normal 
lordotic curve of the lumbar spine.  The Board also notes 
that a May 1984 hospital summary indicated that the veteran 
complained of low back pain since he was injured aboard ship 
in 1962.  The diagnoses, at that time, included chronic low 
back pain secondary to osteoarthritis and an old back injury.  
The Board observes that such diagnosis was apparently based 
solely on a history provided by the veteran.  Additionally, 
the report did not relate any claimed degenerative disc 
disease, or for that matter, spinal stenosis, to the 
veteran's service-connected lumbosacral strain.  Further, the 
Board notes that the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying the 
Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The 
Board also observes that although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  

The Board notes that the first actual clinical reference to 
the claimed spinal stenosis and herniated nucleus pulposus 
was pursuant to a February 1990 report of a computerized 
tomography scan which showed a .5 cm cyst in the L2 vertebral 
body and a moderate degree of spinal stenosis at the level of 
L3 and L4.  It was also observed that there was a slight 
protrusion of the disc at the level of L3-L4 posteriorly on 
the right and left side "causing together with osteophyte 
formation and facet joints".  Additionally, the Board notes 
that an August 1990 VA general medical examination report 
related diagnoses including degenerative joint disease, mild 
to moderate, lumbar spine, with a moderate degree of spinal 
stenosis (L3-L4) and herniated nucleus pulposus, mild (X-
ray).  Low back pain with moderate functional disability was 
also diagnosed.  The Board also observes that a November 1996 
VA orthopedic examination report noted that the veteran 
reported that his original injury to his back occurred in 
1962 during service when he was pinned between "two 
part[s]" of an engine.  The impression was mild sacroiliac 
joint degenerative arthritis, bilaterally.  The examiner 
stated that "this injury" probably contributed to the 
veteran's low back pain.  It was observed that the percentage 
of the contribution was difficult to determine as the veteran 
had multiple factors contributing to his pain.  The examiner 
also commented that the veteran had some mild degenerative 
changes seen on X-rays and what sounded like a chronic muscle 
strain in his lower back which also contributed to his pain.  
The examiner stated, however, that "the injury" did occur 
while the veteran was in military service.  The Board 
observes that there is no indication that the examiner 
reviewed the veteran's claims file prior to the examination 
and he apparently based his comments solely on the history 
provided by the veteran.  See Swann.  Additionally, the 
examiner's statement that "this injury" probably 
contributed to the veteran's low back pain is somewhat 
ambiguous in its meaning.  The examiner seems to be 
indicating only that the veteran's injury in service 
contributed to his low back pain.  Additionally, the examiner 
further remarked that the veteran had a chronic muscle strain 
in his lower back and that "the injury" did occur while he 
was in military service.  Again, the examiner appears to only 
relate the muscle strain to the veteran's period of service.  
The examiner did not in any way, indicate a relationship 
between the veteran's claimed spinal stenosis with a 
herniated nucleus pulposus and the veteran's service-
connected lumbosacral strain.  

The Board observes that the veteran has alleged in testimony 
and statements on appeal that his claimed spinal stenosis 
with a herniated nucleus pulposus originated during his 
period of service or, in the alternative, were incurred as a 
result of his service-connected lumbosacral strain.  The 
Board notes, however, that the veteran is not competent, as a 
lay person, to assert that a relationship exists between his 
period of service and such disorders, that such disorders are 
etiologically related to his service-connected lumbosacral 
strain, or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board notes that 
the record is devoid of sufficiently competent evidence 
establishing that the veteran's claimed spinal stenosis with 
a herniated nucleus pulposus, became manifest or otherwise 
originated during the veteran's period of service.  The 
probative medical evidence simply fails to indicate any 
relationship or nexus between such disorders and the 
veteran's period of service.  See Caluza.  The clinical 
evidence of record also fails to satisfactorily indicate that 
the claimed disorders are etiologically related to the 
veteran's service-connected lumbosacral strain.  Further, 
there are no physician statements or treatment reports of 
record which reasonably demonstrate such a relationship.  
Therefore, in the absence of sufficiently probative evidence 
establishing that the claimed disorder originated during the 
veteran's period of service, or within one year of service 
separation, or establishing an etiological relationship 
between such disorder and the veteran's service-connected 
lumbosacral strain, the Board concludes that the veteran's 
claim for service connection for spinal stenosis with a 
herniated nucleus pulposus, is not plausible and, therefore, 
not well-grounded.  Further, the Board finds the information 
provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any other specific, particular 
piece of evidence that, if submitted, might make the claim 
well-grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  


II.  Increased Evaluation for Lumbosacral Strain

A.  Historical Review

The veteran's service medical records, as to this issue, were 
discussed above.  The veteran underwent a VA general medical 
examination in January 1976.  The diagnoses included mild 
recurrent lumbosacral strain.  In February 1976, service 
connection was granted for lumbosacral strain.  A 10 percent 
disability evaluation was assigned.  

An October 1981 VA general medical examination report related 
diagnoses which included chronic lumbosacral strain.  A 
September 1983 VA orthopedic examination report indicated 
diagnoses of chronic lumbosacral strain with very minimal 
degenerative disease.  A July 1984 rating decision increased 
the disability evaluation assigned for the veteran's service-
connected lumbosacral strain to 20 percent.  The 20 percent 
disability evaluation has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  This is the maximum 
schedular rating assignable under this code.  38 C.F.R. Part 
4, Diagnostic Code 5295 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation.  
A 40 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  Ankylosis of 
the lumbar spine at a favorable angle warrants a 40 percent 
evaluation.  A 50 percent evaluation requires fixation at an 
unfavorable angle.  38 C.F.R. Part 4, Diagnostic Code 5289 
(1998).  Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5286 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran underwent a VA general medical examination in 
August 1990.  The examiner noted that the veteran could flex 
his lumbar spine to only 70 degrees and could touch to 10 
inches of the floor.  It was reported that the veteran could 
bend laterally to 25 degrees and "backward" to 10 degrees.  
The examiner noted that he saw no muscle spasm.  The examiner 
reported that the veteran could not rotate his trunk because 
of complaints of pain in his back.  Bilateral straight leg 
raising caused pain down the sciatic distribution.  It was 
observed that the veteran claimed some tenderness to 
palpation over both sciatic nerves.  The diagnoses included 
degenerative joint disease, mild to moderate, lumbar spine, 
with a moderate degree of spinal stenosis (L3-L4) and 
herniated nucleus pulposus, mild (X-ray) and low back pain 
with moderate functional disability.  

At the August 1991 hearing on appeal, the veteran testified 
that his back disorder had progressively worsened.  He 
indicated that his spine listed to his left side.  The 
veteran also stated that he could only bend over far enough 
to touch his knees.  He indicated that he suffered muscle 
spasms in his back as well as pain down his legs.  
At the April 1993 hearing on appeal, the veteran testified 
that he wore a back brace daily and that he used a cane.  He 
stated that he could not sit or stand for any prolonged 
periods.  

The veteran underwent a VA "for spine" examination in 
September 1994.  He complained of lower back pain and 
episodic neck pain.  It was noted that the pain was increased 
with activity, prolonged standing or sitting and was relieved 
with rest.  The examiner indicated that there were no fixed 
deformities in the lumbar spine area and there was no 
tenderness to palpation.  As to range of motion of the lumbar 
spine, flexion was 45 degrees, extension was 10 degrees, left 
and right lateral bending was 30 degrees and rotation was 45 
degrees.  The examiner noted that a neurological examination 
showed normal strength in bulk and tone throughout.  The 
sensory examination was intact to light touch, pin prick and 
proprioception.  It was observed that the veteran had a 
normal gait.  The examiner indicated that the veteran had 
mild fascial pain syndromes with no evidence of neurological 
impairment.  A September 1994 X-ray indicated an impression 
of mild degenerative changes of the lumbosacral spine.  

The veteran underwent a VA general medical examination in 
November 1996.  The examiner noted that as to the back, that 
there were no deformities.  The examiner noted that there was 
tenderness to palpation at L2-L5 with limited flexion and 
extension secondary to pain.  The veteran also underwent a VA 
orthopedic examination in November 1996.  The examiner noted 
that there was no significant pain with lateral compression 
or lateral distraction of the pelvis.  The examiner reported 
that there was tenderness and pain over the region of the 
sacroiliac joints posteriorly.  The impression included mild 
sacroiliac joint degenerative joint arthritis, bilaterally.  

A November 1996 VA "for spine" examination report noted 
that the veteran complained of persistent pain in the low 
back which limited his ability to lift or do any type of 
physical activity.  It was noted that the veteran denied any 
pain radiating into the lower extremities, any weakness of 
the extremities or any numbness.  It was also observed that 
the veteran had been ambulating with a cane for the previous 
13 years secondary to pain in the low back.  The examiner 
noted that the lumbar range of motion showed flexion at 30 
degrees, extension at 15 degrees, lateral bending at 30 
degrees and rotation at 20 degrees, bilaterally.  The motor 
examination showed 5/5 strength throughout with normal bulk 
and tone and the sensory examination was intact to light 
touch pin prick and proprioception.  As to an assessment, the 
examiner indicated that the veteran had chronic myofascial 
pain syndrome which did limit his ability to perform any type 
of lifting or bending activities and also limited his ability 
to ambulate secondary to pain.  The examiner reported that 
there was no evidence of radiculopathy.  

At the June 1997 hearing on appeal, the veteran testified 
that he suffered pain every day of his life.  He noted that 
he could not do any lifting, squatting or running and that he 
walked with a cane and used a back brace.  The veteran 
reported that he was unable to walk with a normal gait.  He 
indicated that he had radiation of pain from his back down to 
his lower extremities.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
indicates that the veteran suffers from symptomatology 
reasonably shown to be productive of severe limitation of 
motion of the lumbar spine.  38 C.F.R. Part 4, Diagnostic 
Code 5292 (1998).  The most recent November 1996 VA "for 
spine" examination report noted that the veteran complained 
of persistent pain in the low back which limited his ability 
to lift or do any type of physical activity.  The veteran 
denied any pain radiating into the lower extremities, any 
weakness of the extremities or any numbness.  It was observed 
that the veteran had been ambulating with a cane for the 
previous 13 years secondary to pain in the low back.  The 
examiner noted that lumbar range of motion showed flexion at 
30 degree, extension at 15 degrees, lateral bending at 30 
degrees and rotation at 20 degrees, bilaterally.  As to an 
assessment, the examiner indicated that the veteran had 
chronic myofascial pain syndrome which did limit his ability 
to perform any type of lifting or bending activities and also 
limited his ability to ambulate secondary to pain.  
Additionally, the Board notes that a November 1996 VA general 
medical examination report noted that there was tenderness to 
palpation at L2-L5 with limited flexion and extension 
secondary to pain.  Further, the November 1996 VA orthopedic 
examination report noted that there was tenderness and pain 
over the region of the sacroiliac joints posteriorly.  The 
impression included mild sacroiliac joint degenerative joint 
arthritis, bilaterally.  

The Board also observes that a September 1994 VA "for 
spine" examination indicated that there were no fixed 
deformities in the lumbar spine area and no tenderness to 
palpation.  At that time, flexion of the lumbar spine was 45 
degree, extension was 10 degrees, left and right lateral 
bending was 30 degrees and rotation was 45 degrees.  The 
examiner indicated that the veteran had mild fascial pain 
syndrome with no evidence of neurological impairment.  The 
Board observes that that the United States Court of Veterans 
Appeals (hereinafter "the Court") has held that in 
assigning a disability evaluation, the VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  The Board notes that 
the examiner, pursuant to the November 1996 "for spine" 
examination, specifically noted that the veteran's chronic 
myofascial pain syndrome limited his ability to perform any 
type of lifting or bending activities and limited his ability 
to ambulate secondary to pain.  Additionally, as noted above, 
the November 1996 VA general medical examination specifically 
referred to limited flexion and extension secondary to pain.  
Further, the November 1996 VA "for spine" examination 
report showed that the veteran had only 30 degrees of flexion 
of the lumbar spine.  Consequently, the Board is of the view 
that the evidence is sufficiently in equipoise as to whether 
a 40 percent evaluation, reflecting severe limitation of 
motion of the lumbar spine, is more nearly indicative of the 
veteran's disability picture under the facts of this case.  
The Board observes that the veteran is not entitled to an 
evaluation higher than 40 percent under the appropriate 
schedular criteria noted above.  

Additionally, the Board observes that ankylosis of the lumbar 
spine has not been shown.  38 C.F.R. Part 4, Diagnostic Codes 
5286, 5289 (1996).  The Board also notes that severe 
lumbosacral strain is also reflected in the 40 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5295 (1996).  
The veteran is in receipt of the maximum allowable disability 
evaluation under such schedular criteria.  Accordingly, the 
Board concludes that the evidence is sufficiently in 
equipoise to warrant a 40 percent evaluation for the 
veteran's service-connected lumbosacral strain.  The Board 
also finds that the 40 percent disability evaluation 
encompasses the veteran's objectively ascertainable 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  

III.  Increased Evaluation for Hypertension

A.  Historical Review

The veteran's service medical records indicate that at the 
time of the January 1962 enlistment examination, his blood 
pressure was noted to be 112/68.  An October 1972 treatment 
entry noted that the veteran complained of a headache.  The 
impression included possible high blood pressure.  A November 
1972 entry indicated an assessment of hypertension, cause 
unknown.  Additional November 1972 entries also indicated 
impressions of hypertension.  A November 1973 entry noted a 
blood pressure reading of 136/80.  The impression was 
hypertension, controlled.  A February 1975 examination report 
noted a blood pressure reading of 162/80.  There was a 
notation that the veteran had mild systolic hypertension and 
borderline diastolic hypertension.  

The veteran underwent a VA general medical examination in 
January 1976.  The diagnoses included mild diastolic 
hypertension, essential.  In February 1976, service 
connection was granted for hypertension.  A 10 percent 
disability evaluation was assigned which has remained in 
effect.  

B.  Increased Evaluation

The Board notes that the regulations governing the 
evaluations of cardiovascular disorders were amended as of 
January 12, 1998.  See 62 FEDERAL REGISTER 65207 (1997) (to be 
codified at 38 C.F.R. §§ 4.100-4.102).  The Board observes 
that the regulations applicable as of January 12, 1998, are 
more favorable to the pending claim for an increased rating.  
Therefore, the Board concludes that the veteran's claim will 
be evaluated under the new regulations governing hypertensive 
vascular disease.  See Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991) (when there has been a change in an applicable 
regulation after a claim has been filed, but before final 
resolution, the regulation most favorable to the claimant 
must be applied).  Under the regulations in effect as of 
January 12, 1998, a 10 evaluation is warranted for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent 
evaluation is assigned for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more, or; 
systolic pressure of 200 or more.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (1998).  

Under the regulations in effect prior to January 12, 1998, a 
10 percent evaluation is warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure is predominantly 100 or more.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
Part 4, Diagnostic Code 7101 (1997).  

VA treatment records dated from February 1990 to June 1990 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA general medical examination in 
August 1990.  The examiner noted blood pressure readings of 
114/84, 130/82 and 115/82.  The diagnoses included 
hyperuricemia, cause undetermined, sinus tachycardia, cause 
unknown and hyperlipidemia.  

At the August 1991 hearing on appeal, the veteran testified 
that his hypertension had worsened beginning in November 
1990.  The veteran reported that he experienced headaches 
mostly all the time.  He also reported that he often became 
dizzy.  The veteran indicated that he was on a special diet 
and that he was taking medication for his blood pressure.  

VA treatment records dated from September 1990 to April 1993 
indicated that the veteran continued to receive treatment for 
multiple disorders including hypertension with multiple blood 
pressure readings reported.  At the April 1993 hearing on 
appeal, the veteran testified that he was taking two pills a 
day for his hypertension.  He indicated that he was fatigued 
a lot and would tire easily.  He also complained of dizziness 
and of severe headaches.  

Private treatment records dated from February 1991 to July 
1994 referred to treatment for several disorders.  Multiple 
blood pressure readings were taken.  VA treatment records 
dated from June 1993 to August 1994 indicated that the 
veteran was treated for disorders including hypertension.  
The veteran underwent a VA cardiovascular examination in 
September 1994.  It was noted that the veteran denied any 
specific symptoms suggesting elevated blood pressure, but 
stated that he had fast heartbeat and swelling of the legs 
and chest pains.  He also reported shortness of breath.  He 
indicated that he had not been taking medication for his high 
blood pressure in the last three months.  The examiner noted 
that the veteran's blood pressure was 126/78.  An additional 
blood pressure reading of 144/82, in a sitting position, was 
noted in the right arm.  Recumbent pressure was 150/90 and 
standing pressure was 138/84.  The diagnoses included 
hypertensive heart disease and hyperlipidemia.  VA treatment 
records dated from September 1994 to September 1996 referred 
to continued treatment for multiple disorders.  Again, 
multiple blood pressure readings were taken.  

The veteran underwent a VA general medical examination in 
November 1996.  It was noted that the veteran reported that 
he suffered headaches approximately two to three times a week 
with occasional weakness.  The examiner noted that the 
veteran's blood pressure was 120/76.  His heart had regular 
rate and rhythm with normal S1 and S2 with a 1/6 ejection 
murmur.  A November 1996 VA cardiovascular examination report 
noted that the veteran stated that he had good control of his 
blood pressure.  He reported a history of chest pain for the 
last 20 years, both at rest and with exertion.  The veteran 
also reported that he suffered dyspnea with moderate 
exertion.  It was observed that there was a history of 
questionable paroxysmal atrial fibrillation.  The veteran was 
also reported to be taking a "blood pressure pill".  The 
examiner noted blood pressure readings of 130/88 sitting, 
120/88 lying and 110/80 standing.  As to an impression, the 
examiner indicated that the veteran had a longstanding 
history of hypertension which was currently well-controlled.  
It was noted that the veteran also had evidence of peripheral 
vascular disease which was likely the result of hypertension, 
diabetes and tobacco use.  The examiner indicated that the 
veteran's dyspnea was likely related to the tobacco use.  VA 
treatment records dated from October 1996 to May 1997 
referred to continued treatment.  A March 1997 hospital 
report noted diagnoses including sick heart syndrome.  A 
blood pressure reading of 108/64 was noted.  

At the June 1997 hearing on appeal, the veteran testified 
that he had a rapid heart rate.  He indicated that his 
hypertension was under control as his medication helped 
control it pretty well.  VA treatment records dated from 
September 1997 to October 1997 indicated that the veteran was 
treated for several disorders.  An October 1997 VA hospital 
discharge summary indicated a blood pressure reading of 
104/69.  The diagnoses included hypertension and sick heart 
syndrome.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more with 
continuous medication for control.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (1998).  The November 1996 VA 
cardiovascular examination report noted that the veteran 
stated that he had good control of his blood pressure.  The 
veteran reported that he had a history of chest pain for the 
last 20 years, both at rest and exertion.  He also stated 
that he suffered from dyspnea.  It was observed that the 
veteran was taking a "blood pressure pill".  The examiner 
noted blood pressure readings of 130/88 sitting, 120/88 lying 
and 110/80 standing.  As to an impression, the examiner 
indicated that the veteran had a longstanding history of 
hypertension which was currently well-controlled.  
Additionally, the Board notes a November 1996 VA general 
medical examination report related a blood pressure reading 
of 120/76.  Also, subsequent VA treatment records dated from 
October 1996 to October 1997 related blood pressure readings 
of 108/64 and 104/69.  Diagnoses including hypertension and 
sick heart syndrome were indicated.  

The Board observes that the medical evidence of record 
clearly fails to indicate that the veteran suffers from 
diastolic pressure of predominantly 110 or more, or; systolic 
pressure of 200 or more as required for a 20 percent 
disability evaluation pursuant to the appropriate schedular 
criteria noted above.  There are no recent blood pressure 
readings indicative of such criteria.  Further, to ensure 
that the veteran is not prejudiced by the Board's decision to 
evaluate him under the new regulations, the regulations in 
effect prior to January 12, 1998, will also be examined to 
determine if an increased evaluation could be made 
thereunder.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  A 
20 percent evaluation under the old criteria requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  38 C.F.R. Part 4, Diagnostic Code 7101 (1997).  As 
noted above, the recent blood pressure readings of record do 
not in any way indicate diastolic pressure of 110 or more.  
The Board observes that the evidence of record simply does 
not satisfy the criteria for an increased evaluation pursuant 
to either the old or new regulations.  Therefore, the Board 
concludes that the 10 percent evaluation sufficiently 
provides for the veteran's present level of disability.  
Accordingly, an increased evaluation for hypertension is not 
warranted.  

IV.  Increased Evaluation for Post-Traumatic Stress Disorder

A.  Historical Review

The veteran's service medical records do not refer to 
complaints of or treatment for post-traumatic stress disorder 
or for any psychiatric disorder.  A February 1975 examination 
report included a notation that the veteran's psychiatric 
evaluation was normal.  

The veteran underwent a VA general medical examination in 
January 1976.  The diagnoses referred to disorders other than 
a psychiatric disorder.  An October 1981 VA examination 
report also referred to other disorders.  VA treatment 
records dated from May 1984 to August 1986 indicated that the 
veteran was treated for multiple disorders.  A June 1986 VA 
treatment entry indicated an assessment which included post-
traumatic stress disorder.  

The veteran underwent a VA neuropsychiatric examination in 
September 1986.  In a December 1986 addendum to the September 
1986 VA neuropsychiatric examination, the examiner indicated 
a diagnosis of post-traumatic stress disorder.  In March 
1987, service connection was granted for post-traumatic 
stress disorder.  A 10 percent disability evaluation was 
assigned which has remained in effect.  



B.  Increased Evaluation

The Board notes that the regulations governing the evaluation 
of mental disorders were amended as of November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (October 8, 1996) (to be codified at 
38 C.F.R. §§ 4.125-4.130).  The Board notes that the 
regulations applicable prior to November 7, 1996, are more 
favorable to the pending claim for an increased rating.  
Therefore, the Board concludes that the appellant's claim 
will be evaluated under the former regulations governing 
post-traumatic stress disorder.  See Karnas.  Under the 
regulations in effect prior to November 7, 1996, a 10 percent 
evaluation is warranted for emotional tension or other 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  A 50 percent evaluation requires that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that his reliability, flexibility and efficiency levels 
be so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is required when the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and when there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; or where totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior exist; or where the veteran is 
shown to be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals (hereinafter "the Court") stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 
(1993) was "qualitative" in character, whereas the other 
descriptive terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of satisfying the Board's statutory duty to 
articulate the "reasons and bases" for its decision under 
38 U.S.C.A. § 7104(d)(1).  The Board subsequently requested 
an opinion from the Office of the General Counsel of the VA.  
In a precedent opinion dated in November 9, 1993, the General 
Counsel concluded that the term "definite" is to be 
construed as denoting "distinct, unambiguous and moderately 
large in degree."  It represents a degree of social and 
industrial impairment that is "more than moderate, but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite" when applying the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1997).  

The regulations in effect as of November 7, 1996, provide 
that a 10 percent evaluation is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversion normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (1998).  

VA treatment records dated from February 1990 to June 1990 
indicated that the veteran was treated for several disorders 
including his service-connected post-traumatic stress 
disorder.  The veteran underwent a psychiatric examination 
for VA purposes in August 1990.  It was noted that the 
veteran had not worked since 1980.  The examiner noted that 
the veteran's mood was depressed and his affect was 
appropriate.  There was no evidence of any hallucinations, 
perceptual deficits or psychosis.  It was noted that the 
veteran did complain of nightmares, insomnia with flashbacks 
and impaired memory.  He denied any suicidal or homicidal 
thinking.  The impression was post-traumatic stress disorder.  

At the August 1991 hearing on appeal, the veteran testified 
that he had flashbacks of Vietnam on many occasions.  He 
indicated that he also suffered from nightmares.  He also 
stated that he would sometimes become confused and have 
difficulty making decisions.  

VA treatment records dated from September 1990 to April 1993 
indicated that the veteran continued to receive treatment for 
multiple disorders including his psychiatric disorder.  At 
the April 1993 hearing on appeal, the veteran testified that 
he suffered nightmares, severe sweating and severe 
nervousness.  He stated that he had difficulty holding a job 
because of his psychiatric disorder.  The veteran reported 
that he was a "loner".  

VA treatment records dated from June 1993 to August 1994 
referred to continued treatment for disorders including post-
traumatic stress disorder.  The veteran underwent a VA 
psychiatric examination in September 1994.  It was noted that 
the veteran reported that he had been unemployed since 1982 
and claimed he was unable to work due to his back problems.  
The examiner noted that the veteran was fairly cooperative 
and recognized the examiner from prior contact.  The 
veteran's mood was noted to be depressed and his affect was 
appropriate.  The examiner reported that there was no 
evidence of psychosis and the cognitive functions were 
intact.  The veteran denied being suicidal or homicidal.  The 
impression was post-traumatic stress disorder.  

VA treatment records dated from September 1994 to May 1997 
indicated that the veteran received treatment for several 
disorders.  A March 1997 VA hospital discharge summary noted 
that the veteran presented with complaints of depression, 
poor frustration tolerance, difficulty sleeping and increased 
paranoia.  It was noted that the veteran appeared clean and 
appropriately dressed.  The examiner reported that the 
veteran made good eye contact and that his mood was nervous.  
The examiner noted that veteran's affect was constricted and 
that his speech output was slow, but goal oriented and 
logical.  It was observed that the veteran reported hearing 
voices and noises from Vietnam.  The examiner indicated that 
the veteran was preoccupied with the fear of losing control.  
He was alert and oriented times three and his memory for 
recent and remote events was intact.  The examiner indicated 
that the veteran's insight was fair and his judgment was 
adequate.  The veteran denied any suicidal or homicidal 
ideations.  The diagnoses included post-traumatic stress 
disorder with exacerbation of symptoms.  A Global Assessment 
of Functioning (GAF) score of about 40 to 45 was assigned.  
It was noted that the veteran was unemployable secondary to 
the emotional and physical problems.  

At the June 1997 hearing on appeal, the veteran testified 
that his post-traumatic stress disorder was worsening.  He 
indicated that he still had nightmares and insomnia and would 
wake up screaming and sweating.  The veteran stated that he 
was short-tempered and would anger easily.   

VA treatment records dated from September 1997 to October 
1997 referred to continued treatment.  An October 1997 VA 
hospital discharge summary indicated that the veteran 
reported that he had been having increased intrusive thoughts 
over the previous month.  It was noted that the veteran was 
appropriately dressed and poorly groomed.  He showed some 
tardive dyskinetic movements of the mouth.  The examiner 
noted that the veteran's mood appeared depressed and that his 
affect was in the full range.  The veteran's speech was 
coherent and goal oriented.  He gave a history of flashbacks 
of Vietnam and intrusive thought.  It was observed that the 
veteran was alert and oriented.  The examiner reported that 
the veteran's memory was poor, his general fund of knowledge 
was fair and his insight and judgment were adequate.  It was 
noted that the veteran gave a history of some thoughts of 
shooting himself in the head.  The diagnoses included post-
traumatic stress disorder.  A GAF score of about 50 was 
assigned.  It was noted that the veteran would not be able to 
hold a job secondary to his physical condition and mental 
problems.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
indicates that the veteran suffers from symptomatology 
reasonably shown to be productive of severe impairment in his 
ability to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1997).  The Board notes that a recent 
October 1997 VA hospital discharge summary indicated that the 
veteran reported that he had increased intrusive thoughts.  
It was noted that there were some tardive dyskinetic 
movements about the veteran's mouth.  The examiner reported 
that the veteran's mood appeared to be depressed and his 
affect was in the full range.  The veteran's speech was 
coherent and goal oriented.  The examiner noted that the 
veteran was alert and oriented, his memory was poor, his 
general fund of knowledge was fair and his insight and 
judgment were adequate.  It was observed that the veteran 
gave a history of some thoughts of shooting himself in the 
head.  The diagnoses included post-traumatic stress disorder.  
A GAF score of about 50 was assigned.  Additionally, it was 
noted that the veteran would not be able to hold a job 
secondary to his physical condition and mental problems.  

Further, the Board notes that a March 1997 VA hospital 
discharge summary noted that the veteran's mood was nervous 
and his affect was constricted.  It was observed that the 
veteran reported hearing voices and noises from Vietnam.  The 
examiner indicated that the veteran was alert and oriented 
times three, his memory for recent and remote events was 
intact, his insight was fair and his judgment was adequate.  
The diagnosis, at that time, was post-traumatic stress 
disorder with exacerbation of symptoms.  A GAF score of about 
40 to 45 was assigned.  It was noted that the veteran was 
unemployable secondary to the emotional and physical 
problems.  The Board notes that a September 1994 VA 
psychiatric examination report related a diagnosis of post-
traumatic stress disorder.  The symptomatology indicated 
pursuant to such examination report is less severe than that 
indicated by the March 1997 and October 1997 VA hospital 
discharge summaries noted above.  Additionally, the Board 
observes that the Court has indicated that a GAF score of 55 
to 60 indicates moderate difficulty in social and 
occupational functioning.  Brown v. Carpenter, 8 Vet.App. 240 
(1995).  As noted above, the October 1997 VA hospital 
discharge summary indicated an assigned GAF score of about 50 
and the March 1997 report related a GAF score of about 40 to 
45.  The veteran's GAF scores, therefore, are clearly 
indicative of greater than moderate impairment.  Accordingly, 
the Board finds that the medical evidence is sufficiently in 
equipoise as to warrant a conclusion that severe impairment 
is shown.  

Additionally, the Board observes that the evidence fails to 
indicate that the veteran suffers from attitudes of all 
contacts, except the most intimate, that are so adversely 
affected as to result in virtual isolation in the community; 
or that there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or that he is demonstrably 
unable to obtain or retain employment as required for a 100 
percent disability evaluation pursuant to the appropriate 
schedular criteria noted above.  The Board notes that the 
March 1997 and October 1997 VA hospital discharge summaries 
included notations that the veteran was unemployable due to 
both his physical and mental problems.  However, there is no 
indication that the veteran is unemployable solely as a 
result of his service-connected post-traumatic stress 
disorder.  Additionally, as noted above, the most recent 
October 1997 report noted that the veteran was alert and 
oriented and that his insight and judgment were adequate.  
The evidence of record, to include the GAF scores noted 
above, simply does not indicate symptoms to such an extreme 
as to reflect a 100 percent evaluation.  

Further, to ensure that the veteran is not prejudiced by the 
Board's decision to evaluate him under the regulations in 
effect prior to November 7, 1996, the evidence will also be 
examined under the new criteria for a 100 percent evaluation 
to determine if a finding of "total" disability could be 
made thereunder.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  A 100 percent schedular disability evaluation under 
the new regulations requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The Board observes that the veteran has not been 
shown pursuant to the October 1997 and March 1997 VA hospital 
discharge summaries, to suffer from symptomatology such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior or an intermittent inability to perform activities 
of daily living as to reasonably support the assignment of a 
100 percent rating under the rating schedule.  Therefore, the 
evidence of record does not satisfy the criteria for a 100 
percent evaluation under the new regulations.  38 C.F.R. Part 
4, Diagnostic Code 9411 (1998).  Accordingly, in 
consideration of the provisions of 38 C.F.R. § 4.7 (1998) and 
in affording the veteran the benefit of the doubt, the Board 
is of the view that the medical evidence of record is 
reflective of symptomatology that is supportive of a 70 
percent evaluation pursuant to the appropriate schedular 
criteria noted above.  Therefore, the Board concludes that a 
70 percent evaluation is warranted for the veteran's service-
connected post-traumatic stress disorder.  


ORDER

Service connection for spinal stenosis with a herniated 
nucleus pulposus is denied.  A 40 percent evaluation for 
lumbosacral strain is granted, subject to the laws and 
regulations governing the award of monetary benefits.  An 
increased evaluation for hypertension is denied.  A 70 
percent evaluation for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

